BIRCH, J.
Tlie defendant was indicted for a violation of the 8th sec tion of the “Act to sustain the Credit of the State.” The indictment contains two counts, both conforming to the words of the statute, except (as is alleged) that they erroneously or insufficiently charge it as an offense under that statute, that the defendant followed the business “without having a physician’s license continuing in force,” &c., instead of “a license to follow such profession,-” &c.
It is deemed unnecessary to inquire into the sufficiency of such an indict*6ment upon general principles, as it will be perceived, by reference to the 10th section of the act upon which it is founded, that the Legislature itself designated and described the license which the previous sections required, should be obtained from the collector, in order legally “to follow such profession” as a physician’s license, from which it is apparent that so far from the offense having been ambiguously or insufficiently alleged, it was charged in exact conformity with- the legislative letter and meaning of the act.(a)
In quashing the indictment, therefore, the Circuit Court .committed error, for which its judgment must be reversed and the cause remanded.

 See Simmons v. State, 12 Mo. R. 268. But see State v. Cox, 29 Mo. R. 476.